BISTLINE, Justice,
dissenting.
While I tend to agree with the rationale of the Court’s disposition, upon further consideration of State v. Ogata, 95 Idaho 309, 508 P.2d 141 (1973), which case is heavily but properly relied upon in the Court’s opinion, I am brought to the conclusion that appellant’s sentence should be brought somewhat in line with the two year sentence meted out in Ogata, and upheld on appeal. This Court has identified the primary purposes of criminal punishment as (1) protection of society, (2) deterrence, both of the individual and of other potential lawbreakers, (3) rehabilitation, and (4) retribution. State v. Moore, 78 Idaho 359, 363, 304 P.2d 1101, 1103 (1957). See Idaho Judges Sentencing Manual § 1.2 (rev. 1981). The protection of society is necessarily assured when the rehabilitative or deterrent goals are achieved.
Appellant, a totally uneducated United States citizen of Mexican descent, who must be turned from dealing in the drug traffic, should benefit in terms of rehabilitation as well from four (4) years in the penitentiary as from an eight (8) year term, if he is to benefit at all. His only prior offenses involved driving while intoxicated, and certainly do not indicate that he is unreceptive to rehabilitative efforts. As for deterrence to others, a four year term, twice that handed to Ogata for his similar offense, should suffice. See State v. West, Idaho, 633 P.2d 1140, 1142 (1981) (Bistline, J., dissenting). I would reduce the sentence to three and one-half years. As for punishment, I do not think that anyone would seriously contend that incarcerating appellant in the state prison for three and one-half years, during which time he is separated from his family, is not adequate.